[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANTS' MOTION FOR RECONSIDERATIONAND REARGUMENT
The court, Moraghan, J., denied the plaintiff's motion to substitute on January 13, 1998. Accordingly, counts one and two of the complaint must be dismissed. See Isaac v. Mount SinaiHospital, 3 Conn. App. 598, 600, 490 A.2d 1024, cert. denied,196 Conn. 807, 494 A.2d 904 (1985) (an estate can neither sue or be sued). Because the plaintiff's loss of consortium claims are derivative of counts one and two, counts three and four must also be dismissed. See Sanzone v. Board of Police Commissioners,219 Conn. 179, 199, 592 A.2d 912 (1991); Hopson v. St. Mary's Hospital,176 Conn. 485, 494, 408 A.2d 260 (1979); Fusaro v. Vacca, Superior Court, judicial district of New London at New London, Docket No. 528048 (November 24, 1993, Hurley, J.). Therefore, after reconsideration, it is the decision of this court that the defendants' motion to dismiss is granted.1
Leheny, J.